DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 14, and 44 are pending and under examination. Claims 15-43 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the claim again recites “wherein a volume fraction of the conductive particles is between about 1% and about 85%” when the specification at par. 0037 provides for a limitation of “1% to about 80%” but not 85%. 
Additionally, none of the specific examples shown in the specification add up to 85% as in par. 0038-0044, and so therefore, the embodiments within 81-85% are not a part of the originally-filed disclosure. 
Regarding claim 44, the claim recites “wherein the material comprises a polymer having a conductivity of at least 100,000 Siemens per centimeter (S/cm).” 
There is not explicit support in the specification as filed for this limitation. There is explicit support for a limitation of “greater than 103” or 100,000 Siemens per meter but this does not provide support for a limitation of “at least 100,000 Siemens per centimeter (S/cm)” as the claim now reads. 
This is merely a conversion of the “10,000,000 S/m” units as was recited in the claim previously and also was rejected in the 8/4/2022 Office Action, and thus would still be directed at subject matter that was not included in the original specification as filed. 
It is noted that the submitted 1.132 declaration relies upon a graph that is different from the graphs provided in the instant specification as filed. As such, this graph cannot be relied upon to show why the original specification had support for the claim limitation at the time of filing since it refers to information that is not present in the specification and would not provide support for what is in the original disclosure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, 14, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US 2012/0153239), hereinafter Chandrasekhar, in view of Arifuku et al. (US 2012/0097902), hereinafter Arifuku.
Regarding claims 1-3 and 7-9, Chandrasekhar discloses a conductive “filament” (par. 0098 produces a “strand” of 3 mm in diameter, as well as pelletizing that strand into a 3 mm long “pellet” either of which could be considered a “filament” under this term’s BRI) 
comprising (a) a material comprising polymer (par. 0098); and (b) a plurality of anisotropic (par. 0086) conductive particles (par. 0031-0033, 0080) made entirely of metal (par. 0033) which can be “flaky” shapes (par. 0109) as in claims 1 and 7 as being substantially planar shaped. A “strand” or a “pellet” are known to be substantially cylindrical in shape, at the claimed diameter as in claims 2-3, which is about 3 mm. As such, at least this cited embodiment would be considered to meet these applicable claim limitations.
With respect to the dimensions of the particles, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (par. 0028). Chandrasekhar further discloses (par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape/size of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It is further noted that the size of the pellet is about 3 mm in diameter, thus the size of any corresponding particles that are incorporated within the pellet, must be smaller than that 3 mm, and would be in the range of microns to nanometers (par. 0043-0044 for other types of fillers). 
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness, as well as a change in size/shape in the absence of unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of an aspect ratio which would result in dimensions of nanometers to microns (par. 0043-0044 where 0.5 microns = 500 nm) for each of the resulting particles to be placed into the material. The claim requires two sets of particles that have overlapping ranges to one another. There is an overlapping section from at least 100-500 nanometers which is in both ranges. Since the particles of Chandrasekhar can be divided arbitrarily into “sets,” if all the particles are 500 nm, this would meet this claim as currently drafted. 
Chandrasekhar further discloses (as in claims 1 and 8-9), the use of silver and copper (par. 0077-0081) in each of the conductive particles and further discloses the “core-shell” structures with a copper/silver core-shell configuration (par. 0031-0033, 0092-0093) as most specifically claimed in claim 9; 
Additionally or alternatively regarding the size of the particles, Arifuku discloses a similar type of material as in Chandrasekhar above, also including conductive fine particles within a polymer matrix that include a silver powder of 0.005-10 microns and a silver powder having an average particle size of 0.25 microns (250 nm) with a maximum size of 0.4 microns which read on the first and second set of particles as outlined above. 
Regarding claims 4 and 44, Chandrasekhar/Arifuku discloses the subject matter of claim 1, and further discloses that the conductivity range of the polymer is above 1000 S/cm (par. 0030) meeting this claim limitation as 1000 S/cm is equivalent to 100,000 S/m which is greater than 1000 S/m; 
or alternatively, in par. 0107, the reference states “greater than 100 S/cm”.
It has been held where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the conductivity of the composite as “10,000,000 S/m” which is “greater than 100,000 S/m” (as converted) above.  
Regarding claim 5, Chandrasekhar/Arifuku discloses the subject matter of claim 1, but does not appear to explicitly disclose that the volume fraction of the conductive particles is between about 1% and about 85% (emphasis added) as is claimed, instead disclosing a weight percent of the filler (e.g. par. 0075) as about 20-80% weight percent. 
However, Chandrasekhar discloses (par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (par. 0028). Chandrasekhar further discloses (par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape, and thus the volume ratio with respect to the compound as a whole, of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a volume fraction as is claimed, which is noted is claimed as a wide range of 1-85% which only excludes 86-100% conductive filler. 
Regarding claim 6, Chandrasekhar/Arifuku discloses the subject matter of claim 1, but does not explicitly disclose the uniformity of conductivity of within 20% difference per unit area/length. 
However, Chandrasekhar discloses that the conductivity of the material should be configured such that the amount of filler present allows for a “percolation path” through the composite material (C, par. 0028-0029). As such, Chandrasekhar appears to suggest choosing an amount of filler material that allows for a negligible difference in conductivity through the material (C, par. 0029). Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the material is formed to have a uniformity of conductivity within a small range as is claimed as to produce an effective conductor. 
Regarding claim 12, Chandrasekhar/Arifuku discloses the subject matter of claim 1, and further discloses that the polymer is a thermoplastic polymer (Chandrasekhar, par. 0067).
Regarding claim 14, Chandrasekhar/Arifuku discloses the subject matter of claim 1, but does not appear to explicitly disclose the relative size of the conductive particles as recited in the claim. 
However, Chandrasekhar discloses (C, par. 0028) that the electrical conductivity of the produced composites comes from the production of a “percolation path” of connected filler materials through the composite sample as to allow a charge to transport (C, par. 0028). Chandrasekhar further discloses (C, par. 0029, 0046) that fillers with smaller diameters with respect to their length-to-diameter ratio would influence the percolation threshold value. 
As such, Chandrasekhar demonstrates that the shape/size of these particles is a result-effective variable upon the intrinsic property of electrical conductivity imparted to the composite. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness, as well as a change in size/shape in the absence of unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the filler particles are of a diameter/shape as to produce a path of connected fillers throughout the composite structure. 
Additionally, Arifuku, par. 0063 discloses two sets of particles with relatively larger/smaller sizes.  
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive or moot in view of the updated rejection above.
In the remarks, Applicant argues that the filler of Chandrasekhar is porous and partially coated with metal. 
However, in response, it is pointed out that Chandrasekhar, par. 0033 also clearly states that the particles can be “multi-layered metal particles” which is clearly also in the reference and thus this argument is not persuasive. Examiner did not necessarily state that these amendments would receive favorable consideration (see Interview Summary of 9/20/2022) 
Applicant also refers to the Declaration as to support the idea that the particle sizes are non-obvious but the Declaration does not provide  
The Declaration under 37 CFR 1.132 filed 9/26/2022 is insufficient to overcome the rejection of claims 1-9, 12, 14, and 44 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742